Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 3/25/2021 is acknowledged.  The traversal is on the ground(s) that it is not a serious burden on the examiner to examine all the various embodiments.  This is not found persuasive because it would potentially take additional text search queries and strategies to examine the various differing features of the embodiments in the claims on amendment.
The requirement is still deemed proper and is therefore made FINAL.



DETAILED ACTION
	This is the first action on the merits for application 16/241913.  Claims 1-24 are currently pending in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-8, 11-13, 16-19, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALAVASEK (2013/0241175).

Regarding Claim 1, TALAVASEK teaches A drive train for a human-powered vehicle, comprising: a drive unit including a motor (255) configured to impart propulsion to the human-powered vehicle; a sprocket arrangement (185) operatively coupled to the drive unit, the sprocket arrangement comprising a plurality of rear sprockets (185) and a plurality of gear ratios respectively corresponding to the plurality of rear sprockets, the plurality of gear ratios including a largest gear ratio and a smallest gear ratio;
TALAVASEK does not teach and a total gear range quotient obtained by dividing the largest gear ratio by the smallest gear ratio, the total gear range quotient being larger than 5.
TALAVASEK discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a high rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for them to be of smaller diameter and for each front sprocket to be closer in diameter.

Regarding Claims 2, 16, TALAVASEK does not teach wherein the total gear range quotient is equal to or larger than 7.
TALAVASEK discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a large rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for each front sprocket to be closer in diameter.

Regarding Claims 3, 17, 24, TALAVASEK does not teach wherein the total gear range quotient is equal to or larger than 9.
TALAVASEK discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a large rear 

Regarding Claim 4, TALAVASEK teaches further comprising: a rear derailleur (190) configured to shift a chain (175) relative to the plurality of rear sprockets (185).

Regarding Claim 5, TALAVASEK teaches further comprising: a front derailleur (170).

Regarding Claim 6, TALAVASEK teaches further comprising: at least one internal transmission device (105).

Regarding Claim 7, TALAVASEK teaches wherein the at least one internal transmission device includes a rear internal transmission device (rotor portion of motor 255) configured to be disposed on a rear wheel [0029].

Regarding Claim 8, TALAVASEK teaches wherein the at least one internal transmission device (crankshaft of 165) includes a front internal transmission device configured to be coupled to a crank assembly (165).

Regarding Claims 11, 18, TALAVASEK does not teach wherein the sprocket arrangement includes at least one individual sprocket-space provided between two adjacent rear sprockets among the plurality of rear sprockets, the two adjacent rear 
TALAVASEK discloses the result effective variable of a force transmission coefficient since it has some force transmission coefficient as seen in (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a large rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for each front sprocket to be closer in diameter. Having a minimum number of sprockets and thus sprocket spaces ensures enough different gear ratios are provided for various riding conditions and varying rider preferences.

Regarding Claims 12, 19, TALAVASEK does not teach wherein the sprocket arrangement includes at least one individual sprocket-space provided between two adjacent rear sprockets among the plurality of rear sprockets, the two adjacent rear sprockets are adjacent to each other without another rear sprocket therebetween in an axial direction with respect to a rotational center axis of the plurality of rear sprockets, and a force-transmission coefficient obtained by dividing the total gear range quotient by a total number of the at least one individual sprocket-space is larger than 1.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a large rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for each front sprocket to be closer in diameter. Having a maximum number of sprockets and thus sprocket spaces provides a rear sprocket set which may achieve a desired small size, lower weight, and lower cost.

Regarding Claim 13, TALAVASEK teaches a sprocket arrangement for a human-powered vehicle, comprising: a plurality of rear sprockets (185) including a largest rear sprocket and a smallest rear sprocket; 
TALAVASEK does not teach and a gear range quotient obtained by dividing a total tooth-number of the largest rear sprocket by a total tooth-number of the smallest rear sprocket, the gear range quotient being larger than 6.01.
TALAVASEK discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear 

Regarding Claim 23, TALAVASEK teaches a drive train for a human-powered vehicle, comprising: a plurality of gear ratios including a largest gear ratio and a smallest gear ratio; 
TALAVASEK does not teach and a total gear range quotient obtained by dividing the largest gear ratio by the smallest gear ratio, the total gear range quotient being equal to or larger than 6.95.
TALAVASEK discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a high rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for them to be of smaller diameter and for each front sprocket to be closer in diameter.


s 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALAVASEK (2013/0241175) in view of EMURA (2016/0236750).

Regarding Claims 9, 14, TALAVASEK does not teach wherein a total number of the plurality of rear sprockets is equal to or smaller than 10.
EMURA teaches wherein a total number of the plurality of rear sprockets is equal to or smaller than 10.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the rear sprocket set in TALAVASEK so it has the number in EMURA so it gives the rider a fair number of gear ratio options while not making the transmission unnecessarily large, expensive, and heavy. 

Regarding Claims 10, 15, TALAVASEK does not teach wherein the total number of the plurality of rear sprockets is equal to or larger than 5.
EMURA teaches wherein the total number of the plurality of rear sprockets is equal to or larger than 5.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the rear sprocket set in TALAVASEK so it has the number in EMURA so it gives the rider a fair number of gear ratio options while not making the transmission unnecessarily large, expensive, and heavy. 


s 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over METZINGER (5,667,233).

Regarding Claim 20, METZINGER teaches a drive train for a human-powered vehicle, comprising: at least one internal transmission device (20) having a plurality of gear ratios, the plurality of gear ratios including a largest gear ratio and a smallest gear ratio; and
METZINGER does not teach a total gear range quotient obtained by dividing the largest gear ratio by the smallest gear ratio, the total gear range quotient being equal to or larger than 6.37.
METZINGER discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.

Regarding Claim 21, METZINGER teaches wherein the at least one internal transmission device includes a rear internal transmission device (38) configured to be disposed on a rear wheel (18).




The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654